DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-3, 5-17 are presented for examination.

Claim Objections
The claims 12 & 16 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a portal imaging system”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.
Claim 1 recites “a control unit”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.
Claim 1 recites “the diagnostic system”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.
Claim 1 recites “a calibration portion”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.
Claim 6 recites “a module for connection”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.
Claim 7 recites “an override module”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.
Claims 8, 11 recite “one or more monitoring devices”. The limitation invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is not present, therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5-11 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite “a portal imaging system”, “a control unit”, “the diagnostic imaging system”. The specification is missing structures to support the recited limitations. Claims 2-3, 5-11 are rejected on the same basis as claim 1 for dependency reasons.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “a module for connection”. The specification is missing a structures to support the recited limitation.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “an override module”. The specification is missing a structures to support the recited limitation.
Claims 8 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “one or more monitoring devices”. The specification is missing a structures to support the recited limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016) in view of Winter et al. (US 2013/0235969 A1; pub. Sep. 12, 2013).
Regarding claim 1, Meir et al. disclose: a source of therapeutic radiation (para. [0001]) and a diagnostic imaging system (para. [0003]), both directed toward a common volume; a portal imaging system for the therapeutic radiation; a patient table (fig1 item 16), incorporating a calibration portion integrated in the table (fig.1 item 18) and located at or towards one end of the patient table: and a control unit (fig.1 item 12); wherein the calibration portion is resolvable in both the diagnostic imaging system and the portal imaging system (para. [0018]), and is fixed (para. [0024]) in a pre-determined position relative to the patient table; the patient table is moveable (fig.1 arrows indicate the movement of the table) relative to the common volume (para. [0054]), to an extent sufficient to bring the calibration portion selectively into and out of the common volume. Meir et al. are silent about: the control unit is arranged to periodically recurrently initiate a calibration process comprising at least the steps of moving the patient table to a position in which the calibration portion is within the common volume, and obtaining an image from both the diagnostic imaging system and the portal imaging system.
In a similar field of endeavor, Winter et al. disclose: the control unit is arranged to periodically recurrently initiate a calibration process (para. [0048]) comprising at least the steps of moving the patient table to a position in which the calibration portion is within the common volume (para. [0076]), and obtaining an image from both the diagnostic imaging system and the portal imaging system (para. [0030], [0060]) motivated by the benefits for accurate guide image therapy (Winter et al.
In light of the benefits for accurate guide image therapy as taught by Winter et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meir et al. with the teachings of Winter et al.
Regarding claim 2, Meir et al. disclose: the calibration portion comprises at least one object of a material capable of appearing in the image produced by the diagnostic imaging system (para. [0126]), and at least one object of a material capable of appearing in the image produced by the portal imaging system, the at least one objects being fixed in a predetermined position relative to the calibration portion (para. [0127]).
Regarding claim 3, Winter et al. disclose: the control unit is arranged to move the patient support to a position in which the calibration portion is outside the common volume, prior to a treatment phase (para. [0076], [0081]) motivated by the benefits for accurate guide image therapy (Winter et al. para. [0018]).
Regarding claim 5, Meir et al. disclose: the patient support includes a central section into which the calibration portion does not extend (para. [0127]).
Regarding claim 7, Winter et al. disclose: an override module connected to the control unit (para. [0122]) motivated by the benefits for patient safety (Winter et al. para. [0122]).
Regarding claim 8, Meir et al. disclose: one or more monitoring (fig.1 item 18) devices connected to the control unit.
Regarding claim 11, Meir et al. disclose: one or more monitoring devices connected to the control unit, the one or more monitoring devices (fig.1 item 18) providing information about one or more conditions of the radiotherapy apparatus.
Regarding claim 17, Meir et al. are silent about: an override step capable ofbringing the calibration steps to a halt and deactivating the imaging and/or therapeutic radiation source.
In a similar field of endeavor, Winter et al. disclose: an override step capable of bringing the calibration steps to a halt and deactivating the imaging and/or therapeutic radiation source (para. [0122]) motivated by the benefits for patient safety (Winter et al.
In light of the benefits for patient safety as taught by Winter et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meir et al. with the teachings of Winter et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016) in view of Winter et al. (US 2013/0235969 A1; pub. Sep. 12, 2013) and further in view of Liu et al. (US 2019/0156525 A1; pub. May 23, 2019).
Regarding claim 6, the combined references are silent about: the control unit further comprises a module for connection to an outside communication network.
In a similar field of endeavor, Liu et al. disclose: the control unit further comprises a module for connection to an outside communication network (para. [0191]) motivated by the benefits for remote access (Liu et al. para. [0191]).
In light of the benefits for remote access as taught by Winter et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meir et al. and Winter et al. with the teachings of Liu et al.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016) in view of Winter et al. (US 2013/0235969 A1; pub. Sep. 12, 2013) and further in view of Shepherd et al. (US 5,537,452; pub. Jul. 16, 1996).
Regarding claim 9, the combined references are silent about: a room and a security system comprising at least one door connected to a locking arrangement, wherein the security system is adapted to set the locking arrangement to allow or deny access to the room.
In a similar field of endeavor, Shepherd et al. disclose: a room and a security system comprising at least one door connected to a locking arrangement, wherein the security system is adapted to set the locking arrangement to allow or deny access to the room (col.8 L48-56) motivated by the benefits for safe treatment environment (Shepherd et al.
In light of the benefits for safe treatment environment as taught by Shepherd et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meir et al. and Winter et al. with the teachings of Shepherd et al.
Regarding claim 10, Shepherd et al. disclose: the security system is connected to the control unit of the radiotherapy apparatus (col.8 L48-56) motivated by the benefits for safe treatment environment (Shepherd et al. col.8 L48-56).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016).
Regarding claim 12, Meir et al. disclose in a first method: the radiotherapy apparatus comprising: a source of therapeutic radiation (para. [0018]) and a diagnostic imaging system (para. [0051]), both directed toward a common volume (para. [0054]); a portal imaging system (para. [0051]) for the therapeutic radiation; and a patient table (fig.1 item 16), including a calibration portion (fig.1 item 18) integrated in the table and located at or towards one end of the patient table: wherein the calibration portion is resolvable in both the diagnostic imaging system and the portal imaging system (para. [0018]), and is fixed in a pre-determined position relative to the patient support (para. [0024]). In the first method, Meir et al. are silent about: the calibration method comprising the steps of:
i.    moving the patient table relative to the common volume to an extent sufficient to place the calibration portion within the common volume;
ii.    obtaining an image from both the diagnostic imaging system and the portal imaging system;
iii.    spatially correlating the diagnostic imaging system and the portal imaging system on the basis of the respective images; and
iv.    moving the patient table relative to the common volume to an extent sufficient to place the calibration portion outside the common volume.
In a further method Meir et al. disclose: i.  moving the patient table relative to the common volume to an extent sufficient to place the calibration portion within the common volume (para. [0040]);
(para. [0055], [0060]);
iii.    spatially correlating the diagnostic imaging system and the portal imaging system on the basis of the respective images (para. [0055]); and
iv.    moving the patient table relative to the common volume to an extent sufficient to place the calibration portion outside the common volume (obvious to move the phantom/patient out of the iso-center after treatment) motivated by the benefits for accurate location of the iso-centre (Meir et al. para. [0066]).
In light of the benefits for accurate location of the iso-centre as taught by Meir et al, it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to combine the two methods of Meir et al. 
Regarding claim 13, Meir et al. disclose: the step of moving the patient table relative to the common volume to an extent sufficient to place the calibration portion within the common volume comprises moving the patient table to a pre-determined position (claim is rejected on the basis as claim 12).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016) in view of Smith et al. (US 6,282,264 B1; pub. Aug. 28, 2001).
Regarding claim 14, Meir et al. disclose: c) performing steps (i) to (iv) (see rejection of claim 12). Meir et al. are silent about: a) receiving an activation signal from a remote communication device; b) carrying out one or more safety checks; d) providing a confirmation signal to a remote communication device.
In a similar field of endeavor, Smith et al. disclose: a) receiving an activation signal from a remote communication device; b) carrying out one or more safety checks; d) providing a confirmation signal to a remote communication device (col.18 L51-53; col.19 L5-12) motivated by the benefits for patient safety (Smith et al. 
In light of the benefits for patient safety as taught by Smith et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meir et al. with the teachings of Smith et al.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016) in view of Smith et al. (US 6,282,264 B1; pub. Aug. 28, 2001) in view of Holowick et al. (US 2007/0296576 A1; pub. Dec. 27, 2007).
Regarding claim 15, the combined references are silent about: the one or more safety checks of step (b) comprise the steps of confirming whether a user has ensured that a room containing the radiotherapy apparatus was absent of personnel and/or ferromagnetic items at a particular point in time.
In a similar field of endeavor, Holowick et al. disclose: the one or more safety checks of step (b) comprise the steps of confirming whether a user has ensured that a room containing the radiotherapy apparatus was absent of personnel and/or ferromagnetic items at a particular point in time (para. [0035]-[0036]) motivated by the benefits for MRI environment safety (Holowick et al. para. [0006]-[0007]).
In light of the benefits for MRI environment safety as taught by Holowick et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meir et al. and Smith et al. with the teachings of Holowick et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2016/0129283 A1; pub. May 12, 2016) in view of Smith et al. (US 6,282,264 B1; pub. Aug. 28, 2001) in view of Holowick et al. (US 2007/0296576 A1; pub. Dec. 27, 2007) and further in view of Shepherd et al. (US 5,537,452; pub. Jul. 16, 1996).
Regarding claim 16, the combined references are silent about: the one or more safety checks of step (b) further comprise the step of confirming that, at least one of i. entry to the room has been denied or ii.  no entry has been made into the room, since receiving user confirmation (col.8 L48-56) motivated by the benefits for safe treatment environment (Shepherd et al.
In light of the benefits for safe treatment environment as taught by Shepherd et al., it would have been obvious tone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meir et al., Smith et al. and Holowick et al. with the teachings of Shepherd et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884